Chief Justice                                                                                                        Clerk
James T. Worth en                                                                                                    Cathy S.Lusk

                                      Twelfth Court of Appeals
Justices                                                                                                             Chief Staff Attorney
Sam Griffith                                                                                                         Margaret Hussey
Diane DeVasto




           Monday, February 28, 2005


           Ms. Julia F. Pendery                                           Mr. Douglas J. McCarver
           Godwin Gruber, LLP                                             3548 NE Stallings Dr.
           1201 Elm Street                                                Nacogdoches, TX 75961
           Suite 1700
           Dallas, TX 75270

           RE:       Case Number:                       12-04-00084-CV
                     Trial Court Case Number: C19,776-2003

           Style: Fidelity & Guaranty Insurance Company
                     v.

                     Drewery Construction Company, Inc.

           Enclosed is a copy of the Opinion issued this date in the above styled and numbered cause.
           Also enclosed is a copy of the Court's judgment.

           Very truly yours,

           CATHY S. LUSK, CLERK


           By:      KtijUlWu M     (L
                 Katrina McClenny, Chief Deputy Clerk

           CC:            Hon. Campbell Cox II
                          Hon. John Ovard
                          Ms. Donna Phillips




                 1517West Front Street • Suite 354 • Tyler, TX 75702 • Tel: 903-593-8471 • Fax:903-593-2193
 Serving Anderson, Cherokee, Gregg, Henderson, Hopkins, Houston, Kaufman, Nacogdoches, Panola, Rains, Rusk, Sabine, San Augustine, Shelby,
                                                Smith Upshur, Van Zandt and WoodCounties
                                                       www.12thcoa.courts.state.tx.us